
	

114 HR 3912 IH: Small Business Growth Through Exports Act of 2016
U.S. House of Representatives
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3912
		IN THE HOUSE OF REPRESENTATIVES
		
			November 3, 2015
			Ms. Kuster introduced the following bill; which was referred to the Committee on Small Business
		
		A BILL
		To amend the Small Business Jobs Act of 2010 to extend and expand the State Trade and Export
			 Promotion (STEP) Grant Program.
	
	
 1.Short titleThis Act may be cited as the Small Business Growth Through Exports Act of 2016. 2.Extension and Expansion of STEP grant programSection 1207 of the Small Business Jobs Act of 2010 (15 U.S.C. 649b note) is amended—
 (1)in subsection (i), by striking 2013 and inserting 2016, and $60,000,000 for each of fiscal years 2017, 2018, and 2019; and (2)in subsection (j), by striking 3 and inserting 6.
			
